Title: To Thomas Jefferson from Charles Magill, 13 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Head Quarters March 13th 1781

I received your Excellencys Letter dated the 7th. Inst. last Evening. After visiting the Station’d line of Expresses as by you directed as far as Taylors Ferry, no information could be given me where the stations were between that and Head Quar[ters.]
On the 26th. I joined the Army and found no Express there station’d but under the direction of the Quarter Master General. These were to be furnished by Genl. Greenes order. Anxious to give the earliest intelligence, I applied to General Greene and was by him informed that an Express would set of[f] for Richmond in two Days at the utmost. Some interesting movements afterwards being like to take place it was posponed, till the 2d. Inst.
Since the first Express, two others have been sent by the way of Prince Edward Ct. House. I have wrote by both and a private conveyance. Your Excellency might justly accuse me with negligence were it not for the above reasons.
Since the arrival of a Detachment of North Carolina Militia, those under Genl. Lawson, and the Regulars under Colo. Campbell, nothing is talkd of but a general Action and apparently every prepariton is making, the Militia form the front Line supported by the Horse on each flank. Lord Cornwallis finding Genl. Greene serious in his intentions, filed of[f] from Gilford Ct. House down the Hilsborough road, and seemingly is Manoeuvering for a favorable opportunity to make an Attack. I hope the Militia will wipe of[f] those stains cast upon them at Camden. Every opportunity I shall embrace to communicate intelligence. I have the honor to be yr. Excellencys Most Obedient Humble Servt,

Chas Magill

